                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

BRUCE BIRCH,               )                     3:19-CV-0043-MMD-CLB
                           )
           Plaintiff,      )                     MINUTES OF THE COURT
                           )
     vs.                   )                     February 14, 2020
                           )
PAM DEL PORTO, et al.,     )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       On January 7, 2020, this court determined that this case will be excluded from the
inmate mediation program (ECF No. 33). The court stated that the parties were free to
privately discuss settlement if they so chose (Id.)

       Since the entry of that order, plaintiff has filed numerous papers regarding the
exclusion of this case from mediation. Plaintiff has filed motions requesting some sort of
intervention, telephonic conferences, global settlement, a motion that was improperly titled
as a motion for preliminary injunction, a motion to hold the AG in contempt, and a motion
to transfer his case to Judge Cobb (ECF Nos. 35, 37, 38, 39, 40, 41, 42, 43, 47, 48, 49, 52
& 53). All these motions are without merit and are DENIED.

       The inmate mediation program was created by this court in an effort to settle inmate
cases early in the litigation process in order to save the court and parties time and
resources. There is neither a right nor a requirement to participate in the program. The
court often exercises the discretion to exclude certain cases from the program following
referral from the District Court. Prior to setting a mediation, the court reviewed this case in
conjunction with the 21 other civil rights cases that plaintiff has filed in this court since
2006. The court notes that 19 of those cases have been filed since 2016. In 2018, plaintiff
settled six cases in a global settlement: 3:17-CV-0599-RCJ-WGC; 3:17-CV-0610-RCJ-
WGC; 3:17-CV-0439-MMD-CLB; 3:18-CV-0303-MMD-CLB; 3:18-CV-0400-MMD-CLB; and
3:18-CV-0416-RCJ-WGC. Following this settlement, plaintiff nearly immediately
repudiated the settlement agreement which required the court to convene three hearings
over the following four months in order to close these cases (3:17-CV-0599-RCJ-WGC –
ECF Nos. 47, 51, and 53).
       In 2017, plaintiff also reached a settlement following mediation in Case No. 3:16-
CV-0221-MMD-VPC (ECF No. 26). In this case, plaintiff signed a stipulation for dismissal
(ECF No. 32) and again plaintiff immediately repudiated the settlement (ECF No. 33).
Thereafter, plaintiff filed nearly 30 more documents repudiating the settlement including a
notice of appeal to the 9th Circuit (ECF No. 57) which was later withdrawn.

      Plaintiff has voluntarily withdrawn at least five cases both before and after initial
screening by this court: 3:17-CV-0193-RCJ-VPC; 3:19-CV-0183-MMD-CLB; 3:17-CV-
0528-MMD-VPC; 3:17-CV-0596-RCJ-VPC; and 3:17-CV-0628-MMD-WGC.

      Currently plaintiff has six other cases which have yet to be screened by this court:
3:19-CV-0643-MMD-WGC; 3:19-CV-0640-APG-WGC; 3:19-CV-0655-MMD-CLB; 3:19-CV-
0283-MMD-WGC; 3:19-CV-0325-MMD-WGC; and 3:19-CV-0280-MMD-WGC.

       The Court has broad discretion in managing its docket. See, e.g., Landis v. N.
American Co., 299 U.S. 248, 254 (1936) (court has inherent power to “control the
disposition of the causes on its docket with economy of time and effort for itself, for
counsel, and for litigants”). In exercising that discretion, the Court is guided by the goals of
securing the just, speedy and inexpensive resolution of actions. See Fed.R.Civ.P. 1.
The court declines to expend valuable time and court resources setting a mediation in this
case. Plaintiff is free to pursue settlement privately with defense counsel either in each
individual case or globally as he so chooses.

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                           By:             /s/
                                                  Deputy Clerk
